DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, the limitation “picking out the sample that meets a design specification of the liquid crystal panel” is ambiguous as to the metes and bounds of the claim. It is not apparent what specific design specification is being referred to in this limitation or the bounds of such design specification. For this reason, the limitation is not given any patentable weight.
Claims 2-10 are rejected by virtue of their dependence on rejected claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tawaraya et al (US Publication No.: US 2006/0227280 A1, “Tawaraya”).
Regarding Claim 1, Tawaraya discloses a method for selecting a spacer used in a liquid crystal panel (Paragraphs 0035-0066, 0083-0089, 0104-0115, 0147-0150), wherein the method comprises following steps:
Step 1, preparing a plurality of samples, wherein each of the samples comprises a glass substrate and a plurality of spacers fixed on the glass substrate, and an initial volume ratio of each spacer to a space above the glass substrate is same (Paragraphs 0035-0066; Paragraph 0084 discloses a glass substrate; Figure 4 discloses that an initial volume ratio to a space (where the spacer occupies the space) above the glass substrate is the same; Tables 2-3 discloses a plurality of samples);
Step 2, sequentially applying different preset pressures to the plurality of samples, and outputting amounts of compression of the spacers in the samples corresponding to the preset pressures (Tables 2-3; Paragraph 0043 and Figures 1-2 disclose different pressures applied); and
Step 3, calculating heights of the spacers after compression based on the amounts of compression of the spacers, and comparing the heights with a standard distance between an upper substrate and a lower substrate of the liquid crystal panel, and picking out the sample that meets a design specification of the liquid crystal panel (Figures 1-2; Figure 4; Tables 2-3; Paragraphs 0035-0066; Paragraphs 0147-0150).

	Regarding Claim 2, Tawaraya discloses the method for selecting the spacer used in the liquid crystal panel of claim 1, wherein the step 1 of preparing the plurality of samples specifically comprises:
In any one of the samples, which has a same initial height of the spacers, determining a number of spacers of the sample based on a radius of the spacers of the sample; and disposing an array of the spacers of the sample on the glass substrate of the sample based on the number of spacers of the sample (Paragraphs 0043-0047, where density would take into account radius and height).

Regarding Claim 3, Tawaraya discloses the method for selecting the spacer used in the liquid crystal panel, wherein the step 1 of preparing the plurality of samples specifically comprises: in any one of 

Regarding Claim 4, Tawaraya discloses the method for selecting the spacer used in the liquid crystal panel of claim 1, wherein the step 1 of preparing the plurality of samples specifically comprises: in any one of the samples, which has a same initial number of the spacers, determining a radius of the spacers of the sample based on heights of the spacers of the sample; and disposing an array of the spacers of the sample on the glass substrate of the sample based on the radius of the spacers of the sample (Paragraphs 0043-0047, where density would take into account radius and height).

Regarding Claim 5, Tawaraya discloses the method for selecting the spacer used in the liquid crystal panel of claim 1, wherein the step 2 of sequentially applying different preset pressures to the plurality of samples, and outputting the amounts of compression of the spacers in the samples corresponding to the preset pressures specifically comprises: attaching the glass substrate of any one of the samples to a press table, downwardly moving an indenter of the press table and attaching the indenter to a surface of the spacer, and applying different preset pressures to the indenter (Paragraphs 0033-0042; Figures 1-2). 

Regarding Claim 7, Tawaraya discloses the method for selecting the spacer used in the liquid crystal panel of claim 1, wherein the step 2 of sequentially applying different preset pressures to the plurality of samples, and outputting the amounts of compression of the spacers in the samples corresponding to the preset pressures specifically comprises: in each of the samples, which has a same initial height, applying a same preset pressure, and picking out the compression amount in each of the samples as the compression amount of the spacers in the samples; and in each of the samples, which has different initial heights of the spacers, applying the same preset pressure, and picking out the compression amount of the spacer which has the largest initial height in each of the samples as the compression amount of the spacers in the samples (Paragraphs 0033-0046; Figures 1-2; Tables 2-3).

Regarding Claim 8, Tawaraya discloses the method for selecting the spacer used in the liquid crystal panel of claim 1, wherein the step 3 of calculating the heights of the spacers after compression based on the amounts of compression of the spacers, and comparing the heights with the standard distance between the upper substrate and the lower substrate of the liquid crystal panel, and picking 18out the sample that meets the design specification of the liquid crystal panel specifically comprises: subtracting the compression amount of the spacer from an initial height of the spacer to obtain the height of the spacer after compression (Paragraphs 0043-0059; Tables 2-3).

Regarding Claim 9, Tawaraya discloses the method for selecting the spacer used in the liquid crystal panel of claim 1, wherein the step 3 of calculating the heights of the spacers after compression based on the compression amount of the spacers, and comparing the heights with the standard distance between the upper substrate and the lower substrate of the liquid crystal panel, and picking out the sample that meets the design specification of the liquid crystal panel specifically comprises: applying the preset pressure equivalent to a pressure that the spacers in the liquid crystal panel are subjected to in the corresponding regions; picking out the compression amount of the spacers in each of the samples under the preset pressure, and calculating the heights of the spacers after compression in the plurality of samples; sequentially comparing the heights of the spacers in the plurality of samples to the standard distance between the upper substrate and the lower substrate of the liquid crystal panel in the corresponding region; and picking out the sample that meets the design specification of the liquid crystal panel in the corresponding region, and taking the spacer of the sample as a preferred solution (Paragraphs 0033-0059; Paragraphs 0083-0089; Paragraphs 0104-0115; Paragraphs 0147-0150; Tables 2-3; Figures 1-2; Figure 4).

Regarding Claim 10, Tawaraya discloses a liquid crystal panel, comprising a spacer selected by the method for selecting the spacer of claim 1 (Figure 4; Paragraphs 0033-0059; Paragraphs 0083-0089; Paragraphs 0104-0115; Paragraphs 0147-0150; Tables 2-3). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Tawaraya.


Tawaraya fails to explicitly disclose that in the step 2 of sequentially applying different preset pressures to the plurality of samples, and outputting the amounts of compression of the spacers in the samples corresponding to the preset pressures specifically comprises: in any two or more of the samples, which have a same initial height and a same compression amount of the spacers, increasing the preset pressure when a radius of the spacer is larger. However, Tawaraya discloses the general environment of using density, mass, and volume to determine load and displacement (Tawaraya, Paragraphs 0033-0046). When a limitation of a claim is a result-effective variable, i.e., a variable which when modified achieves a recognized result, it is not inventive to discover the optimum or workable ranges for the variable by routine experimentation (MPEP 2144.05). In the instant claim recitation, the limitation that in the step 2 of sequentially applying different preset pressures to the plurality of samples, and outputting the amounts of compression of the spacers in the samples corresponding to the preset pressures specifically comprises: in any two or more of the samples, which have a same initial height and a same compression amount of the spacers, increasing the preset pressure when a radius of the spacer is larger is the result-effective variable, and when this pressure is optimized to the appropriate value within the specified parameters of a given display device, the recognized results of obtaining the optimum size of a spacer to withstand maximum pressure are realized. While Tawaraya does not directly disclose that in the step 2 of sequentially applying different preset pressures to the plurality of samples, and outputting the amounts of compression of the spacers in the samples corresponding to the preset pressures specifically comprises: in any two or more of the samples, which have a same initial height and a same compression amount of the spacers, increasing the preset pressure when a radius of the spacer is larger, Tawaraya does disclose the general conditions recited in the instant claim, as noted above. In light of the disclosure of Tawaraya, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to discover the limitation by routine experimentation that in the step 2 of sequentially applying different preset pressures to the plurality of samples, and outputting the amounts of compression of the spacers in the samples corresponding to the preset pressures specifically comprises: in any two or more of the samples, which have a same initial height and a same compression amount of the spacers, increasing the preset pressure when a radius of the spacer is larger for the purpose of determining an optimum size of spacers within a display substrate in order to withstand deformation and improve display quality. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIAM QURESHI whose telephone number is (571)272-4434.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARIAM QURESHI/             Examiner, Art Unit 2871